UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 10, 2016 MINDBODY, Inc. (Exact name of registrant as specified in its charter) Delaware 001-37453 20-1898451 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4051 Broad Street, Suite 220 San Luis Obispo, California 93401 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(877) 755-4279 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders On June 10, 2016, MINDBODY, Inc. (the “Company”) held its annual meeting of stockholders (the “Annual Meeting”).Present at the Annual Meeting, in person or by proxy, were holders of 14,469,994 shares of Class A Common Stock, representing 14,469,994 votes of Class A Common Stock, and holders of 21,261,518 shares of Class B Common Stock, representing 212,615,180 votes of Class B Common Stock, together representing a total of 227,085,174 votes, or more than 91.5% of the eligible votes, and constituting a quorum.
